Citation Nr: 1437041	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the bilateral knees with bone spurs. 

2.  Entitlement to service connection for osteoarthritis of the bilateral knees with bone spurs. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for abnormal pap smears, HPV, and vaginitis (also claimed as venereal disease). 

4.  Entitlement to service connection for gynecological disorders to include service connection for abnormal pap smears, HPV, and vaginitis, hysterectomy with early menopause and loss of use of a creative organ, to include as secondary to venereal disease. 

5.  Entitlement to service connection for obesity.

6.  Entitlement to service connection for chronic fatigue syndrome. 

7.  Entitlement to service connection for urinary incontinence. 

8.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

9.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother and Daughter


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel








	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Cleveland, Ohio.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

Regarding the claims for service connection of gynecological disorders, as explained below, the Board is herein reopening the claim of service connection for abnormal pap smears, HPV, and vaginitis (also claimed as venereal disease).  As the Veteran articulated during her hearing before the Board that all of the claimed gynecological disorders stem from her diagnosis of HPV, which she contends was contracted during service, the Board has combined the claims into a single issue as reflected on the title page above.                                   
 
The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with her claim (Virtual VA and the Veterans Benefits Management System (VBMS)).  A review of the Virtual VA file reveals the hearing transcript from the videoconference hearing before the Board as well as VA outpatient treatment records not found in the paper file.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issues of entitlement to service connection for a bilateral knee disorder, gynecological disorders, chronic fatigue, urinary incontinence, as well as entitlement to a higher rating for PTSD and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a November 2004 rating decision, the RO denied the Veteran's claim for service connection for abnormal pap smears, human papilloma virus (HPV), and vaginitis (claimed as venereal disease), as well as osteoarthritis of the bilateral knees; she was advised of the RO's decision, and of her appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's November 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claims for service connection for gynecological disorders as well as a bilateral knee disorder and raises a reasonable possibility of substantiating the claims.

4.  Obesity is a symptom, manifestation, or complication of an underlying disability, but is not, by itself, a cognizable ratable disability according to VA regulations.


CONCLUSIONS OF LAW

1.  The RO's November 2004 rating decision denying service connection for abnormal pap smears, HPV, and vaginitis (claimed as venereal disease) is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for abnormal pap smears, HPV, and vaginitis (claimed as venereal disease).  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).

3.  The RO's November 2004 rating decision denying service connection for bilateral osteoarthritis of the knees is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral osteoarthritis of the knees.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).

5.  The criteria for service connection of obesity have not been met.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.303, 4.1 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

With respect to the claims regarding whether new and material evidence has been provided, the benefits sought on appeal are granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Further, there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  Relevant to the present case, the claim for service connection for obesity turns on statutory interpretation.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Next, the Veteran was afforded the opportunity to testify before the Board in September 2013.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned reviewed the issues presently on appeal and through the Veteran's representative, essentially elicited testimony necessary to determine the nature of the Veteran's disabilities.  In addition, the undersigned explained that in order to be granted service connection, the elements of a current disability , in-service event or injury, as well as a nexus between the two, must be shown.  Transcript (T) page 15.    

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Analysis

      a.  New and Material Evidence

In the present case, the RO, by a decision entered in November 2004, denied the Veteran's claims for service connection for gynecological problems including venereal disease, HPV, vaginitis, abnormal pap smears as well as bilateral knee osteoarthritis.  Regarding the gynecological problems, the RO determined that the Veteran had only lab findings of HPV post-service and that she did not have a current gynecological disability.   Regarding osteoarthritis, the RO determined that the current disability was not related to service.  The RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the RO's decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

With respect to the claim for gynecological disorders, the evidence received since the time of the RO's November 2004 rating decision includes VA outpatient treatment records dated from 2006 to 2012, indicating that the Veteran underwent a total hysterectomy with oophorectomy at some point during her mid-thirties, although the exact date of the total hysterectomy and oophorectomy is unclear.  The Veteran contends that her hysterectomy was necessitated by her HPV, which was contracted during the personal assault in service for which she has been diagnosed with PTSD.  The evidence surrounding the hysterectomy was not before adjudicators when the Veteran's claim was last denied in November 2004 and it is not cumulative or redundant of the evidence of record at the time of that decision. Thus, when the new evidence is considered with the evidence of records, namely the Veteran's sexual assault in service and diagnosis of HPV, the hysterectomy in her mid-thirties would at least trigger VA's duty to assist to provide a medical opinion.  Therefore, the Board finds that the newly added evidence raises a reasonable possibility of substantiating the claim under Shade.  Accordingly, the claim is reopened.

With respect to the claim for osteoarthritis of both knees, the evidence received since the time of the RO's November 2004 rating decision includes VA outpatient treatment records dated from 2006 to 2012, indicating that the Veteran's bilateral knee pain has increased and that she is now morbidly obese which may aggravate her bilateral knee disability.  In this regard, treatment records indicate that she was advised to lose weight.  An October 2009 VA outpatient treatment record indicated a plan for "obesity and knee pain" including weight loss and use of a walker.  Although obesity itself is not a disability for which service-connection may be granted, as the Veteran was informed by the RO in an August 2009 letter, if the obesity is due to a service-connected disability and then it in turn, causes or aggravates another disability, service-connected compensation may be established for the resulting condition.  In this case, there is also an indication that she is morbidly obese due to her service-connected PTSD.  As such, the evidence received since the November 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral osteoarthritis, namely an indication that the current disability may be aggravated by a service-connected disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

	b.  Service Connection 

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Obesity, or being morbidly overweight, is a particularity of body type alone and is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2013).

In sum, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Because obesity is not a disease or disability for which service connection may be granted, the claim must be denied.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for abnormal pap smears, HPV, and vaginitis (also claimed as venereal disease) is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for osteoarthritis of the bilateral knees with bone spurs is reopened.

Service connection for obesity is denied.


REMAND

With respect to the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to the claim for service connection for a bilateral knee disorder, as well as a higher rating for PTSD and entitlement to a TDIU, there is an indication that there are relevant outstanding records in the possession of the Social Security Administration (SSA).  In this case, the February 2012 VA PTSD examination report as well as VA treatment records dated in August 2009, indicate the Veteran's reports that she applied for SSA disability benefits but was denied the same.  The August 2009 VA treatment record also indicated that the Veteran was appealing the SSA denial.  The Board finds that these records are relevant to the Veteran's PTSD, bilateral knee, and TDIU claims because at various points throughout the appeal period, the Veteran has indicated that she cannot work due to PTSD and/or knee pain.  Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, any SSA decision and medical records considered by that agency in deciding the Veteran's SSA claim are not currently in the claims file.  Therefore, on Remand, these records should be obtained as they are relevant to the Veteran's appeal before the Board.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010) ((held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant). 

Additionally, with respect to the claim for PTSD, there is an indication that the Veteran's symptoms have worsened.  She offered sworn testimony that she feels "more confused than ever before" and that she is suicidal.  Transcript pp. 8-9.  The Board observes that a comprehensive VA psychiatric examination has not been conducted for over 2 years.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an indication of a possible increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD.

Regarding the claims for service connection for chronic fatigue syndrome and urinary incontinence, the Veteran testified that she believes these disorders are coping mechanisms for her PTSD. Transcript p. 7.  To date, she has not been afforded a VA examination or opinion regarding these disorders.  

Additionally, she offered sworn testimony that her obesity is also a coping mechanism for her PTSD. As discussed above, although obesity itself is not a disability for which service-connection may be granted, if the obesity is due to a service-connected disability and then it in turn, causes or aggravates another disability, service-connected compensation may be established for the resulting condition.  In this case, the evidence indicates that her obesity may have aggravated her bilateral knee disorder.  In this regard, treatment records indicate that she was advised to lose weight.  An October 2009 VA outpatient treatment record indicated a plan for "obesity and knee pain" including weight loss.  During her hearing before the Board, the Veteran also reported that she believes there is a correlation between her morbid obesity and her bilateral osteoarthritis.  Transcript p. 14.  She testified that she is too young to have knee replacements and that she has been advised to lose weight but the arthritis and obesity go hand in hand because it is a "catch-22" with needing to lose weight and not being able to move. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In this case, there is competent evidence of medical diagnoses of chronic fatigue syndrome, urinary incontinence, and bilateral osteoarthritis of the knees, and there is an indication that these disorders may be caused or aggravated by the Veteran's service-connected PTSD.  In this regard, VA treatment records have noted "recurrent stress incontinence" as well as a diagnosis of chronic fatigue.  See e.g., VA treatment records dated in July 2006, November 2006, October 2007.  She also offered sworn testimony that she continues to experience urinary incontinence and fatigue and believes these disorders are coping mechanisms for her service-connected PTSD.  Transcript p. 7.  Further, she reported sleep disturbances associated with her PTSD at the VA examination in October 2009.  The Veteran has also offered sworn testimony that she felt run down in service and was struggling with her physical readiness testing with respect to her running skills.  Transcript p. 15.  As explained above, the evidence also indicates that her obesity (which she claims is another coping mechanism for PTSD) may aggravate her bilateral osteoarthritis of the knees.  Further, during her hearing before the Board, she also offered sworn testimony regarding her contentions that her knee disability is directly related to training in service.  Transcript p. 11.  However, to date, the Veteran has not been provided a VA examination for these disorders and there are no other medical opinions on file.  

The Veteran is not competent to relate the disorders to service or her service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of chronic fatigue, urinary incontinence, and whether obesity is a coping mechanism of PTSD that results in aggravation of osteoarthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Similarly, the Board is not permitted to make independent medical judgment, and thus, cannot determine without seeking medical opinion whether the claimed disorders are related to service or service-connected PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the Board finds that a VA medical examination and opinion are required pursuant to the low threshold set forth in McLendon.  

Additionally, with respect to the claim for service connection of gynecological disorders, the Veteran has not been provided with a VA examination or opinion regarding a relationship to service.  In this case, the Veteran contends that she contracted HPV during a sexual assault in service, and that the incurrence of the HPV necessitated a total hysterectomy and oophorectomy in her mid-thirties.  As VA has previously found the Veteran to be credible in her account of the sexual assault in service and indeed, granted service connection for PTSD based on the event, the Board finds that a medical opinion is required.  On Remand, the Veteran should be afforded a VA gynecological examination.  The examiner should consider whether the Veteran's currently-diagnosed HPV is at least as likely as not related to the in-service sexual assault, and if so, whether it necessitated the Veteran's the total hysterectomy and oophorectomy, or caused or aggravated any other gynecological disorders.  If the examiner finds that the Veteran's total hysterectomy and oophorectomy are at least as likely as not related to service, or HPV which is at least as likely as not related to service, the examiner should list the current residuals of the hysterectomy and oophorectomy. 

Additionally, with respect to the claim for service connection of gynecological disorders, the Board notes that there may be outstanding treatment records that are relevant to the claim.  In this regard, the Veteran offered sworn testimony that her gynecologist, Dr. Hazelhose, had relevant records.  Such records are not in the Veteran's claims file (paper or Virtual VA).  Thus, she should be sent a letter asking her to indicate whether Dr. Hazelhose is a private physician and if so, provided with the appropriate authorization and consent form so that VA may obtain the outstanding records on her behalf.  

Lastly, in order to ensure that all of the pertinent treatment records are of record, any additional, outstanding VA outpatient treatment records from the Lancaster community based outpatient clinic (CBOC) should be obtained.  Further, a June 2011 VA outpatient treatment record indicates that the Veteran may have been referred to the Huntington VA treatment facility for treatment.  As such, any outstanding records from the Huntington facility should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all relevant, outstanding treatment records from the VA community based outpatient clinic (CBOC) in Lancaster, Ohio, as well as any outstanding, relevant treatment records from the Huntington VA medical facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Send a letter to the Veteran and ask her to identify the names and addresses of all medical care providers who treated her for any of her claimed disorders.  In particular, ask her if her gynecologist, Dr. Hazelhose, is a private treatment provider and if so, ask her to complete an authorization and consent form so that records may be obtained on her behalf.  After securing the necessary release, obtain these records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the foregoing development has been completed to the extent possible, afford the Veteran a VA examination regarding the current severity of her service-connected PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

It is requested that the VA examiner indicate the current nature and severity of all symptoms and manifestations attributable to the Veteran's service-connected PTSD.  In addition, pertinent lay information regarding the nature, frequency and severity of symptoms should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether she is considered to be totally socially and occupationally impaired due to PTSD; deficient in most areas; or impaired to a lesser (specified) degree.  In this regard, detailed information regarding his employment history and status, should be recorded.

The examiner is also asked to generally comment on the impact of PTSD on the Veteran's employment and activities of daily life and to assign a GAF score.

The examiner is also asked to discuss the Veteran's assertion that her claimed urinary incontinence, chronic fatigue, and obesity are all coping mechanisms for her PTSD and offer an opinion as to whether it is at least as likely as not that these disorders are her coping mechanisms for PTSD. 

A complete rationale for any opinions expressed and conclusions made should be provided.

5.  After the foregoing development has been completed to the extent possible, afford the Veteran a VA examination regarding the nature and etiology of the Veteran's urinary incontinence and chronic fatigue syndrome disorders.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify any current chronic fatigue or urinary continence disability and render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service or was caused or aggravated by service-connected PTSD.  If either of the disorders is not found to be present, the examiner should address treatment records which diagnose chronic fatigue syndrome and urinary incontinence as well as the Veteran's contentions that the disorders are ongoing.

If the examiner finds aggravation is present, the examiner should identify the baseline level of severity of the chronic fatigue syndrome and urinary incontinence prior to the onset of aggravation.  If some of the increase in severity of the chronic fatigue syndrome and urinary incontinence is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

6.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA orthopedic examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the bilateral knees.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service or was caused or aggravated by a service-connected disability, to include PTSD for which obesity may be a coping mechanism.  

If the examiner finds aggravation is present, the examiner should identify the baseline level of severity of the bilateral knee osteoarthritis prior to the onset of aggravation.  If some of the increase in severity of the bilateral knee osteoarthritis is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

7.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA gynecological examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current gynecological disability(ies), to include status post total hysterectomy and oophorectomy.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service, to include a claimed in-service sexual assault and/or HPV which may have been contracted during the assault.  In reaching any conclusion, the examiner should be aware that VA has already found the Veteran competent and credible in her contention that she was sexually assaulted in service and has VA has awarded service connection for PTSD for the same assault.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

8.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the RO should readjudicate the issues on appeal.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
B. MULLINS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


